 

 

United States Courts

UNITED STATES DISTRICT COUaGheM District of Texas

SOUTHERN DISTRICT OF TEXAS

 

United States of America

Vv

JORGE JUAN TORRES-LOPEZ

1 TOL

MAY 21 2021

Nathan Ochsner, Clerk of Court

CORPUS CHRISTI DIVISION

 

 

Criminal No. : 2:13CR1075

SENTENCING EXHIBIT LIST

 

List of United States of America

Dwar

AUSA JON MUSCHENHEIM

 

U.S. DISTRICT JUDGE

 

Clerk: ‘) fo oa.

 

Reporter: | jp. 4 aC2a,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NELVA GONZALES RAMOS }-GEAASY ROGAN
po

No. f Description Ofr | Obj-| Adm Date
1 Petition of Government of Mexico for restoration of ~~

Bermuda funds ve Z dul
2 InterNational Bank Records re Aircraft Sales Zs Ve Sai | zy
3 Chase Bank Records re Aircraft Sales wv wu , itd \y J
4 DE 26 from 2:13CV294 WA VY Islalos
5 Agreed Judgment in Hidalgo County C-2741-12-A v Vv 45 ih

v
6 vA 4 shoal: A
jJ— -—~ - - —. _
8
9
10
11
12
13
14
15
5/20/21

5/20/21
